PER CURIAM.
This is an appeal from a final summary judgment holding that appellants’ action was time barred. We affirm on the authority of Feil v. Challenge-Cook Brothers, Inc., 473 So.2d 1338 (Fla. 4th DCA 1985) wherein another panel of this court rejected the same constitutional attack on section 95.031(2), Florida Statutes (1981) now asserted by appellants. See also Pullum v. Cincinnati, Inc., 458 So.2d 1136 (Fla. 1st DCA 1984). We also find no error in the trial court’s refusal to grant rehearing or leave to amend after summary judgment was entered. However, recognizing the importance of the constitutional issue, we join the Pullum court in certifying the following issue as one of great public importance:
DOES SECTION 95.031(2), FLORIDA STATUTES (1981) UNCONSTITUTIONALLY DENY EQUAL PROTECTION OF THE LAW TO APPELLANTS AND OTHERS SIMILARLY SITUATED WHO ARE INJURED BY PRODUCTS IN THE PERIOD BETWEEN THE EIGHTH AND THE TWELFTH YEAR AFTER ORIGINAL DELIVERY OF THE PRODUCTS AND THEREBY HAVE LESS TIME THAN ANY OTHERS AFFECTED BY THE STATUTE TO BRING AN ACTION?
ANSTEAD and WALDEN, JJ., and SMITH, FREDRICKA G„ Associate Judge, concur.